DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including wherein the contoured pattern of the mold includes a first contoured pattern and a second contoured pattern having a different pattern density from the first contoured pattern; and wherein in the brining the first angle and the second angle differ from each other according to pattern densities of the first contoured pattern and the second contoured pattern as claimed in claims. See Fig 14A-D.
The closest prior art to Yang (US 20130147096 A1) shows wherein in the brining the first angle and the second angle differ from each other according to pattern densities of the first contoured pattern and the second contoured pattern (e.g., Fig 4, portion copied below), but does not teach that the contoured pattern of the mold includes a first contoured pattern and a second contoured pattern having a different pattern density from the first contoured pattern as claimed.

    PNG
    media_image1.png
    2361
    2300
    media_image1.png
    Greyscale


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744